Exhibit 10.1

 

March 25, 2008

 

Ms. Lainie Goldstein

 

 

 

Dear Lainie:

 

As we have discussed, the parties have agreed to amend the terms of your (“you”
or “Employee”) July 16, 2007 Employment Agreement (“Agreement”) with Take-Two
Interactive Software, Inc. (the “Company”) as set forth below in this first
amendment (“Amendment”).  All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement. 
Unless explicitly modified herein, the terms and conditions of the Agreement
remain in full force and effect.

 

Annual Salary:

 

Effective as of March 25, 2008, Employee’s Salary is hereby increased to
$500,000. The last sentence of Section 3(a) of the Agreement is hereby amended
and restated in its entirety as follows: “During the Term (including during the
Initial Term), such Salary shall be subject to annual review at the end of each
fiscal year of the Company by the Compensation Committee of the Board and may be
increased from time to time at the discretion of the Compensation Committee of
the Board.” During the Term, Employer shall pay the Employee the Salary then in
effect pursuant to the terms of this Agreement.

 

 

 

280G:

 

To the extent that any amounts payable to (or for the benefit of) Employee
pursuant to the Agreement or this Amendment, as well as any other “parachute
payments,” as such term is defined under Section 280G of the U.S. Internal
Revenue Code (the “Code”), payable to (or for the benefit of) Employee with
respect to the Company, exceed the limitation of Section 280G of the Code such
that an excise tax will be imposed under Section 4999 of the Code, the
provisions of Exhibit A attached hereto shall apply and are incorporated herein.

 

Any terms and conditions of employment set out in the Agreement and not
explicitly modified herein shall remain in full force and effect for the
duration of your employment.  The Agreement and this Amendment comprise the
parties’ entire agreement and supersede any and all other agreements, either
oral or in writing, between you and the Company with respect to your employment
with the Company, and contain all of the covenants and agreements between the
parties with respect to such employment in any manner whatsoever.  Any
modification or termination of these agreements will be effective only if in
writing and signed by the party to be charged.  Please indicate your acceptance
of this Amendment by signing below and returning an executed copy of this letter
to me.

 

[End of text — signature page follows]

 

 

--------------------------------------------------------------------------------


 

 

Please contact me with any questions or concerns.

 

Sincerely,

 

 

/s/ Karl Slatoff

 

Karl Slatoff
Executive Vice President

Take-Two Interactive Software, Inc.

 

 

 

/s/ Lainie Goldstein

 

Date: 3/25/08

LAINIE GOLDSTEIN

 

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

PARACHUTE TAX INDEMNITY PROVISIONS

 

                                This Exhibit A sets forth the terms and
provisions applicable to Employee pursuant to the provisions of the 280G
Section of the Amendment.  This Exhibit A shall be subject in all respects to
the terms and conditions of the Agreement and the Amendment.  Capitalized terms
used without definition in this Exhibit A shall have the meanings set forth in
the Agreement or the Amendment.

 

(i)            In the event that Employee shall become entitled to payments
and/or benefits provided by the Agreement or the Amendment or any other amounts
to (or for the benefit of) Employee that constitute “parachute payments,” as
such term is defined under Section 280G of the Code, as a result of a change in
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (collectively, the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and similar tax, if any, that may
hereafter be imposed by any taxing authority), the Company shall pay to Employee
at the time specified in clause (v) hereof an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Employee from the Company
Payments together with the Gross-Up Payment, after deduction of any Excise Tax
on the Company Payments and any U.S. federal, state, and local income or payroll
tax upon the Gross-Up Payment provided for by this clause (i), but before
deduction for any U.S. federal, state, and local income or payroll tax on the
Company Payments, shall be equal to the Company Payments.

 

(ii)           Notwithstanding the foregoing provisions of this Exhibit A to the
contrary, if it shall be determined that Employee is entitled to a Gross-Up
Payment, but the Company Payments do not exceed 115% of the greatest amount (the
“Reduced Amount”) that could be paid to Employee such that the receipt of the
Company Payments would not give rise to any Excise Tax, then no Gross-Up Payment
shall be made to Employee and the Company Payments, in the aggregate, shall be
reduced to the Reduced Amount.  In the event that the Internal Revenue Service
or court ultimately makes a determination that the “excess parachute payments”
plus the “base amount” is an amount other than as determined initially, an
appropriate adjustment shall be made with regard to the Gross-Up Payment or
Reduced Amount, as applicable, to reflect the final determination and the
resulting impact on whether this clause (ii) applies.

 

(iii)          For purposes of determining whether any of the Company Payments
and Gross-Up Payment (collectively, the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (A) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or a certified
public accountant appointed following a change in ownership that is mutually
acceptable to the Company and the Employee, or tax counsel selected by such
accountants or the Company (the “Accountants”) such Total Payments (in whole or
in part):  (1) do not constitute “parachute payments,” (2) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or (3) are
otherwise not subject to the Excise Tax, and (B) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.  In
the event that the Accountants

 

 

--------------------------------------------------------------------------------


 

 

are serving as accountants or auditors for the individual, entity or group
effecting the change in control (within the meaning of Section 280G of the
Code), Employee may appoint another nationally recognized accounting firm to
make the determinations hereunder (which accounting firm shall then be referred
to as the “Accountants” hereunder).  All determinations hereunder shall be made
by the Accountants which shall provide detailed supporting calculations both to
the Company and Employee at such time as it is requested by the Company or
Employee.  The determination of the Accountants, subject to the adjustments
provided below, shall be final and binding upon the Company and Employee.

 

(iv)          For purposes of determining the amount of the Gross-Up Payment,
Employee’s marginal blended actual rates of federal, state and local income
taxation in the calendar year in which the change in ownership or effective
control that subjects Employee to the Excise Tax occurs shall be used.  In the
event that the Excise Tax is subsequently determined by the Accountants to be
less than the amount taken into account hereunder at the time the Gross-Up
Payment is made, Employee shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
prior Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
Employee if such repayment results in a reduction in Excise Tax or a U.S.
federal, state and local income tax deduction), plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. 
Notwithstanding the foregoing, in the event that any portion of the Gross-Up
Payment to be refunded to the Company has been paid to any U.S. federal, state
and local tax authority, repayment thereof (and related amounts) shall not be
required until actual refund or credit of such portion has been made to
Employee, and interest payable to the Company shall not exceed the interest
received or credited to Employee by such tax authority for the period it held
such portion.  Employee and the Company shall mutually agree upon the course of
action to be pursued (and the method of allocating the expense thereof) if
Employee’s claim for refund or credit is denied.  In the event that the Excise
Tax is later determined by the Accountants or the Internal Revenue Service (or
other taxing authority) to exceed the amount taken into account hereunder at the
time the Gross-Up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
promptly after the amount of such excess is finally determined.

 

(v)           The Gross-Up Payment or portion thereof provided for in clause
(iv) above shall be paid not later than the sixtieth (60th) day following an
event occurring which subjects Employee to the Excise Tax; provided, however,
that if the amount of such Gross-Up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to Employee on such day
an estimate, as determined in good faith by the Accountants, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to clause (iv) above, as soon as the amount
thereof can reasonably be determined, but in no event later than the ninetieth
(90th) day after the occurrence of the event subjecting Employee to the Excise
Tax.  Subject to clauses (iv) and (ix) of this Exhibit A, in the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to Employee,
payable on the fifth (5th) day after demand by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).

 

(vi)          In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, Employee shall permit
the Company to control issues

 

 

--------------------------------------------------------------------------------


 

 

related to the Excise Tax (at its expense), provided that such issues do not
potentially materially adversely affect Employee, but Employee shall control any
other issues.  In the event that the issues are interrelated, Employee and the
Company shall in good faith cooperate so as not to jeopardize resolution of
either issue, but if the parties cannot agree, Employee shall make the final
determination with regard to the issues.  In the event of any conference with
any taxing authority as to the Excise Tax or associated income taxes, Employee
shall permit the representative of the Company to accompany Employee, and
Employee and Employee’s representative shall cooperate with the Company and its
representative.

 

(vii)         The Company shall be responsible for all charges of the
Accountants.

 

(viii)        The Company and Employee shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Exhibit A.

 

(ix)           Nothing in this Exhibit A is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to Employee and the repayment
obligation null and void.

 

(x)            Notwithstanding the foregoing, any payment or reimbursement made
pursuant to this Exhibit A shall be paid to Employee promptly and in no event
later than the end of the calendar year next following the calendar year in
which the related tax is paid by Employee.

 

(xi)           The provisions of this Exhibit A shall survive the termination of
Employee’s employment with the Company for any reason and any amount payable
under this Exhibit A shall be subject to the provisions of Section 8(h) of the
Agreement.

 

 

--------------------------------------------------------------------------------